DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment filed on 03/18/2021. Claims 9 and 17 are canceled.  Claims 1-3, 7-8, 10-14, 16, and 18-19 are examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-8, 10-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Porte 6427434 in view of Alstad 2018/0058322, and further in view of Yu 2016/0215700.
Regarding Claim 1, Porte teaches an inlet 16 for use with a nacelle having an axis, comprising (Fig. 1): 
an outer barrel 9; and a lip skin 9E defining a plurality of elongated exit holes 18 including a first circumferential outer hole 18.1, a second circumferential outer hole 18.5, and a plurality of center holes 18.2,18.3,18.4 located between the first circumferential outer hole and the second circumferential outer hole, the first circumferential outer hole 18.1 being located a distance of an entire circumference of the inlet away from the second circumferential outer hole 18.5 (Fig. 4),
a first dimension (length seen in Figs. 4 & 7) measured in a direction parallel to the axis and a circumferential dimension (width seen in Figs. 4 & 7) measured in a circumferential direction of the inlet (Col. 6, l. 62-Col. 7, l. 1; Figs. 4-7), 
a first circumferential inner hole 18.2 located adjacent to the first circumferential outer hole 18.1, a second circumferential inner hole 18.4 located adjacent to the second circumferential outer hole 18.5, and a middle hole 18.3 located between the first circumferential inner hole 18.2 and the second  circumferential inner hole 18.4 ; an outer distance exists (seen in Fig. 4) between the first circumferential outer hole 18.1 and the first circumferential inner hole 18.2, and a similar outer distance exists (seen in Fig. 4) between the second circumferential outer hole 18.5 and the second circumferential inner hole 18.4 (Fig. 4); 
Porte further teaches that the number of holes 18 depends on the amount of efficiency of heat exchanger (the holes 18) that is desired to achieve the desired cooling effect (Col. 7, ll. 39-49).
Porte teaches the invention as claimed – as discussed above - with the exception of a plurality of middle holes located between the first circumferential inner hole and the second circumferential inner hole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the middle hole 18.3 located between the first circumferential inner hole 18.2 and the second circumferential inner hole 18.4 of Porte and make a plurality of middle holes located between the first circumferential inner hole and the second circumferential inner hole, as taught by Porte In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI B.  Therefore, a plurality of middle holes located between the first circumferential inner hole and the second circumferential inner hole – is an obvious extension of the prior art teachings.
Porte does not teach first circumferential outer hole being located between 5 degrees and 30 degrees of an entire circumference of the inlet away from the second circumferential outer hole, each of the plurality of elongated exit holes having a rounded shape, and the first dimension of each of the plurality of elongated exit holes is at least three times the size of the circumferential dimension; and an inner distance between each of the plurality of middle holes is less than the outer distance.
Alstad teaches
an inlet for use with a nacelle having an axis, comprising: an outer barrel; and a lip skin defining a plurality of elongated exit holes including a first circumferential outer hole 192, a second circumferential outer hole 192, and a plurality of center holes 192 located between the first circumferential outer hole and the second circumferential outer hole. 
Alstad teaches the holes can be evenly spaced or unevenly spaced about the entire circumference of the inlet to control an amount of anti-icing fluid flow and control the distribution of the exhaust of the anti-icing fluid about the circumference of the inlet cowl section ([0033]).
Porte in view of Alstad teaches the invention as claimed, including the exit holes on the outer circumference of the nacelle blowing hot air to avoid icing – as discussed above - with the exception of the first circumferential outer hole being located between 5 degrees and 30 degrees of an entire circumference of the inlet away from the second circumferential outer hole. However, Porte in particular, teaches a cluster of closely spaced 5 holes along the external circumference of the nacelle, at the same location as currently disclosed and claimed. Porte does not teach the spacing between the holes, however the fact that they function in the same way as the currently claimed invention and are located in the same location – renders the claimed invention obvious, in view of several precedents, rendering the claimed invention an obvious extension of prior art teachings. In Smith v. Nichols, 88 U.S. 112, 118-19 (1874). Iit has been held that “a change in form, proportions, or degree "will not sustain a patent". In this In re Williams, 36 F.2d 436, 438 (CCPA 1929), the court held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In this case and as discussed above, the shape of the holes, and their circumferential dispersion are similar to those of Porte, and therefore the invention as claimed is an obvious extension of prior art teachings, see MPEP 2144.05 II A for the quoted cases. Therefore, the circumferential location of the first outer hole being located between 5 degrees and 30 degrees of an entire circumference of the inlet away from the second circumferential outer hole – is an obvious extension of the prior art teachings.  
Porte in view of Alstad does not teach each of the plurality of elongated exit holes having a rounded shape, and the first dimension of each of the plurality of elongated exit holes is at least three times the size of the circumferential dimension; and an inner distance between each of the plurality of middle holes is less than the outer distance.
Yu teaches
each of the plurality of elongated holes 412 having a rounded shape 520,530, and the length of each of the plurality of elongated holes 520,530 is at least three times the size of the width ([0030]; Figs. 4-5.  Yu teaches length L of the holes 520,530 being between 0.4-1.0 inches and the width W being between 0.1-0.3 inches.  Yu also teaches that the elongated hole 412 can have a various shapes 520,530 and the purpose of using the elongated exit holes with the dimensions cited above, is to provide desirable acoustic properties, in other words to reduce or eliminate noise. Yu's elongated holes provide the same function and purpose, as is disclosed by the applicant in the original specification [0053].  Yu's teaching of the elongated exit holes with the dimensions is used for its function and not for its location in the prior art and therefore this ratio reads on the claim “at least three times”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the plurality of elongated exit holes 18, the first dimension (length), and the circumferential dimension (width) of Porte in view of Alstad with Yu’s plurality of elongated holes 412 
Porte in view of Alstad and Yu teaches the invention as claimed – as discussed above - with the exception of an inner distance between each of the plurality of middle holes is less than the outer distance.  However, Porte in particular, teaches a cluster of closely spaced 5 holes along the external circumference of the nacelle, at the same location as currently disclosed and claimed. Porte does not teach the spacing between the holes, however the fact that they function in the same way as the currently claimed invention and are located in the same location – renders the claimed invention obvious, in view of several precedents, rendering the claimed invention an obvious extension of prior art teachings. In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) it has been held that “a change in form, proportions, or degree "will not sustain a patent". In this case the change in degree is the circumferential distance between Porte’s each of the plurality of middle holes. Further, in In re Williams, 36 F.2d 436, 438 (CCPA 1929), the court held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In this case and as discussed above, circumferential dispersion of the middle holes are similar to those of Porte, and therefore the invention as claimed is an obvious extension of prior art teachings, see MPEP 2144.05 II A for the quoted cases. Therefore, an inner distance between each of the plurality of middle holes is less than the outer distance – is an obvious extension of the prior art teachings.
Regarding Claim 2, Porte in view of Alstad and Yu teaches the invention as claimed and as discussed above for claim 1.  However, Porte in view of Alstad and Yu, as discussed so far, does not teach the first circumferential outer hole is located at least 15 degrees of the entire circumference of the inlet away from the second circumferential outer hole.
Alstad further teaches
an inlet for use with a nacelle having an axis, comprising: an outer barrel; and a lip skin defining a plurality of elongated exit holes including a first circumferential outer hole 192, a second circumferential 
Alstad teaches the holes can be evenly spaced or unevenly spaced about the entire circumference of the inlet to control an amount of anti-icing fluid flow and control the distribution of the exhaust of the anti-icing fluid about the circumference of the inlet cowl section ([0033]).
Porte in view of Alstad and Yu teaches the invention as claimed, including the exit holes on the outer circumference of the nacelle blowing hot air to avoid icing – as discussed above - with the exception of the first circumferential outer hole being located at least 15 degrees of an entire circumference of the inlet away from the second circumferential outer hole. However, for the same reasons as discussed above in the rejection of claim 1, this dispersion is an obvious extension of prior art teachings, see loc. cit.  
Regarding Claim 3, Porte in view of Alstad and Yu teaches the invention as claimed and as discussed above for claim 1, and Porte further teaches
the plurality of elongated exit holes 18 face radially outward (seen in Figs. 4-5).
Regarding Claim 7, Porte in view of Alstad and Yu teaches the invention as claimed and as discussed above for claim 1.  However, Porte in view of Alstad and Yu, as discussed so far, does not teach the plurality of elongated exit holes are non-uniformly distributed about a portion of the lip skin.
Alstad further teaches
the plurality of elongated exit holes 192 are non-uniformly distributed (unevenly spaced) about the entire circumference of the inlet to control an amount of anti-icing fluid flow and control the distribution of the exhaust of the anti-icing fluid about the circumference of the inlet cowl section ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the plurality of elongated exit holes 18 of Porte in view of Alstad and Yu, with Alstad’s plurality of elongated exit holes 192 are non-uniformly distributed (unevenly spaced) about the entire circumference of the inlet, in order to control an amount of anti-icing fluid flow and control the distribution of the exhaust of the anti-icing fluid about the circumference of the inlet cowl section (Alstad; [0033], ll. 22-34).
Regarding Claim 8, Porte in view of Alstad and Yu teaches the invention as claimed and as discussed above for claim 1, and Porte further teaches

Regarding Claim 10, Porte in view of Alstad and Yu teaches the invention as claimed and as discussed above for claim 9.  However, Porte in view of Alstad and Yu, as discussed so far, does not teach a middle distance exists between the first circumferential inner hole and the plurality of middle holes and is greater than the inner distance.
Porte further teaches
a middle distance exists between the first circumferential inner hole 18.2 and the middle hole 18.3 (Fig. 4)
Porte further teaches that the number of holes 18 depends on the amount of efficiency of heat exchanger (the holes 18) that is desired to achieve the desired cooling effect (Col. 7, ll. 39-49).
Porte in view of Alstad and Yu, as discussed so far, does not teach a middle distance exists between the first circumferential inner hole and the plurality of middle holes and is greater than the inner distance.
Alstad further teaches the holes can be evenly spaced or unevenly spaced about the entire circumference of the inlet to control an amount of anti-icing fluid flow and control the distribution of the exhaust of the anti-icing fluid about the circumference of the inlet cowl section ([0033]).
Porte in view of Alstad and Yu teaches the invention as claimed – as discussed above - with the exception of a middle distance exists between the first circumferential inner hole and the plurality of middle holes and is greater than the inner distance.  However, Porte in particular, teaches a cluster of closely spaced 5 holes along the external circumference of the nacelle, at the same location as currently disclosed and claimed. Porte does not teach the spacing between the holes, however the fact that they function in the same way as the currently claimed invention and are located in the same location – renders the claimed invention obvious, in view of several precedents, rendering the claimed invention an obvious extension of prior art teachings. In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) it has been held that “a change in form, proportions, or degree "will not sustain a patent". In this case the change in degree is the circumferential distance between Porte’s first circumferential inner hole and the plurality of middle holes. Further, in In re Williams, 36 F.2d 436, 438 (CCPA 1929), the court held that "It is a settled  In this case and as discussed above, circumferential dispersion of the first circumferential inner hole and the middle holes are similar to those of Porte, and therefore the invention as claimed is an obvious extension of prior art teachings, see MPEP 2144.05 II A for the quoted cases. Therefore, a middle distance exists between the first circumferential inner hole and the plurality of middle holes and is greater than the inner distance – is an obvious extension of the prior art teachings.  
Regarding Claim 11, Porte teaches an inlet 16 for use with a nacelle having an axis, comprising (Fig. 1): 
an outer barrel 9; and a lip skin 9E defining a plurality of elongated exit holes 18 including a first circumferential outer hole 18.1, a second circumferential outer hole 18.5, and a plurality of center holes 18.2,18.3, 18.4 located between the first circumferential outer hole and the second circumferential outer hole, the first circumferential outer hole 18.1 being located a distance of an entire circumference of the inlet away from the second circumferential outer hole 18.5, and each of the plurality of elongated exit holes 18 (18.1-18.5) having an elongated shape (see Fig. 4), 
a first circumferential inner hole 18.2 located adjacent to the first circumferential outer hole 18.1, a second circumferential inner hole 18.4 located adjacent to the second circumferential outer hole 18.5, and a middle hole 18.3 located between the first circumferential inner hole 18.2 and the second  circumferential inner hole 18.4 ; an outer distance exists (seen in Fig. 4) between the first circumferential outer hole 18.1 and the first circumferential inner hole 18.2, and a similar outer distance exists (seen in Fig. 4) between the second circumferential outer hole 18.5 and the second circumferential inner hole 18.4 (Fig. 4); 
Porte further teaches that the number of holes 18 depends on the amount of efficiency of heat exchanger (the holes 18) that is desired to achieve the desired cooling effect (Col. 7, ll. 39-49).
Porte teaches the invention as claimed – as discussed above - with the exception of a plurality of middle holes located between the first circumferential inner hole and the second circumferential inner hole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the middle hole 18.3 located between the first circumferential inner hole 18.2 and the second circumferential inner hole 18.4 of Porte and make a plurality of middle holes located between the first circumferential inner hole and the second circumferential inner hole, as taught by Porte and discussed above, since it has been held that mere duplication of the essential working parts of a device, in this case the unevenly distanced middle holes, involves only a routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI B.  Therefore, a plurality of middle holes located between the first circumferential inner hole and the second circumferential inner hole – is an obvious extension of the prior art teachings.
Porte does not teach first circumferential outer hole being located between 5 degrees and 30 degrees of an entire circumference of the inlet away from the second circumferential outer hole, and each of the plurality of elongated exit holes having an elongated shape with rounded edges; and an inner distance between each of the plurality of middle holes is less than the outer distance.
Alstad teaches
an inlet for use with a nacelle having an axis, comprising: an outer barrel; and a lip skin defining a plurality of elongated exit holes including a first circumferential outer hole 192, a second circumferential outer hole 192, and a plurality of center holes 192 located between the first circumferential outer hole and the second circumferential outer hole. 
Alstad further teaches the holes can be evenly spaced or unevenly spaced about the entire circumference of the inlet to control an amount of anti-icing fluid flow and control the distribution of the exhaust of the anti-icing fluid about the circumference of the inlet cowl section ([0033]).
Porte in view of Alstad teaches the invention as claimed, including the exit holes on the outer circumference of the nacelle blowing hot air to avoid icing – as discussed above - with the exception of the first circumferential outer hole being located between 5 degrees and 30 degrees of an entire circumference of the inlet away from the second circumferential outer hole. However, Porte in particular, Smith v. Nichols, 88 U.S. 112, 118-19 (1874) it has been held that “a change in form, proportions, or degree "will not sustain a patent". In this case the change in form is the change of Porte’s holes shapes, and the degree is the circumferential dispersion of the holes. Further, in In re Williams, 36 F.2d 436, 438 (CCPA 1929), the court held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In this case and as discussed above, the shape of the holes, and their circumferential dispersion are similar to those of Porte, and therefore the invention as claimed is an obvious extension of prior art teachings, see MPEP 2144.05 II A for the quoted cases. Therefore, the circumferential location of the first outer hole being located between 5 degrees and 30 degrees of an entire circumference of the inlet away from the second circumferential outer hole – is an obvious extension of the prior art teachings.  
Porte in view of Alstad does not teach each of the plurality of elongated exit holes having an elongated shape with rounded edges; and an inner distance between each of the plurality of middle holes is less than the outer distance.
Yu teaches
each of the plurality of elongated holes 412 having a rounded shape 520,530 ([0030]; Figs. 4-5.  Yu teaches that the elongated hole 412 can have a various shapes 520,530 and the purpose of using the elongated exit holes is to provide desirable acoustic properties, in other words to reduce or eliminate noise. Yu's elongated holes provide the same function and purpose, as is disclosed by the applicant in the original specification [0053].  Yu's teaching of the elongated exit holes is used for its function and not for its location in the prior art.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the plurality of elongated exit holes 18, of Porte in view of Alstad with Yu’s plurality of elongated holes 412 having a rounded shape 520,530, for the same reason as discussed in rejection of claim 1 above.
Porte in view of Alstad and Yu teaches the invention as claimed – as discussed above - with the exception of an inner distance between each of the plurality of middle holes is less than the outer distance.  However, Porte in particular, teaches a cluster of closely spaced 5 holes along the external circumference of the nacelle, at the same location as currently disclosed and claimed. Porte does not teach the spacing between the holes, however the fact that they function in the same way as the currently claimed invention and are located in the same location – renders the claimed invention obvious, in view of several precedents, rendering the claimed invention an obvious extension of prior art teachings. In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) it has been held that “a change in form, proportions, or degree "will not sustain a patent". In this case the change in degree is the circumferential distance between Porte’s each of the plurality of middle holes. Further, in In re Williams, 36 F.2d 436, 438 (CCPA 1929), the court held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In this case and as discussed above, circumferential dispersion of the middle holes are similar to those of Porte, and therefore the invention as claimed is an obvious extension of prior art teachings, see MPEP 2144.05 II A for the quoted cases. Therefore, an inner distance between each of the plurality of middle holes is less than the outer distance – is an obvious extension of the prior art teachings.
Regarding Claim 12, Porte in view of Alstad and Yu teaches the invention as claimed and as discussed above for claim 11.  However, Porte in view of Alstad and Yu, as discussed so far, does not teach the first circumferential outer hole is located at least 15 degrees of the entire circumference of the inlet away from the second circumferential outer hole.
Alstad further teaches

Alstad teaches the holes can be evenly spaced or unevenly spaced about the entire circumference of the inlet to control an amount of anti-icing fluid flow and control the distribution of the exhaust of the anti-icing fluid about the circumference of the inlet cowl section ([0033]).
Porte in view of Alstad and Yu teaches the invention as claimed, including the exit holes on the outer circumference of the nacelle blowing hot air to avoid icing – as discussed above - with the exception of the first circumferential outer hole being located at least 15 degrees of an entire circumference of the inlet away from the second circumferential outer hole. However, for the same reasons as discussed above in the rejection of claim 11, this dispersion is an obvious extension of prior art teachings, see loc. cit.    
Regarding Claim 13, Porte in view of Alstad and Yu teaches the invention as claimed and as discussed above for claim 11, and Porte further teaches
the plurality of elongated exit holes 18 face radially outward (seen in Figs. 4-5).
Regarding Claim 14, Porte in view of Alstad and Yu teaches the invention as claimed and as discussed above for claim 11.  However, Porte in view of Alstad and Yu, as discussed so far, does not teach does not teach an axial dimension of each of the plurality of elongated exit holes is at least two times a size of the circumferential dimension.
Yu further teaches
the length of each of the plurality of elongated holes 520,530 is at least two times the size of the width ([0030]; Figs. 4-5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first dimension (length) and the circumferential dimension (width) of the plurality of elongated exit holes 18 of Porte in view of Alstad and Yu, with Yu’s length of each of the plurality of elongated holes 520,530 is at least two times the size of the width, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 16, Porte in view of Alstad and Yu teaches the invention as claimed and as discussed above for claim 11.  However, Porte in view of Alstad and Yu, as discussed so far, does not teach the plurality of elongated exit holes are non-uniformly distributed about a portion of the lip skin.
Alstad further teaches
the plurality of elongated exit holes 192 are non-uniformly distributed (unevenly spaced) about the entire circumference of the inlet to control an amount of anti-icing fluid flow and control the distribution of the exhaust of the anti-icing fluid about the circumference of the inlet cowl section ([0033]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the plurality of elongated exit holes 18 of Porte in view of Alstad and Yu, with Alstad’s plurality of elongated exit holes 192 are non-uniformly distributed (unevenly spaced) about the entire circumference of the inlet, for the same reason as discussed in rejection of claim 7 above.
Regarding Claim 18, Porte teaches a nacelle (seen in Fig. 1) for use with a gas turbine engine 1, comprising (Fig. 1): 
a fan cowl 9; a thrust reverser 6; and an inlet 16 having: an outer barrel 9, and 63847.21100102490US01 4823-4649-6614a lip skin 9E defining a plurality of elongated exit holes 18 including a first circumferential outer hole 18.1, a second circumferential outer hole 18.5, and a plurality of center holes 18.2,18.3, 18.4 located between the first circumferential outer hole and the second circumferential outer hole, the first circumferential outer hole 18.1 being located a distance of an entire circumference of the inlet away from the second circumferential outer hole 18.5 (Fig. 4),
a first dimension (length seen in Figs. 4 & 7) measured in a direction parallel to the axis and a circumferential dimension (width seen in Figs. 4 & 7) measured in a circumferential direction of the inlet (Col. 6, l. 62-Col. 7, l. 1; Fig. 4-7) ), 
a first circumferential inner hole 18.2 located adjacent to the first circumferential outer hole 18.1, a second circumferential inner hole 18.4 located adjacent to the second circumferential outer hole 18.5, and a middle hole 18.3 located between the first circumferential inner hole 18.2 and the second  circumferential inner hole 18.4 ; an outer distance exists (seen in Fig. 4) between the first circumferential outer hole 18.1 and the first circumferential inner hole 18.2, and a similar outer distance exists (seen in 
Porte further teaches that the number of holes 18 depends on the amount of efficiency of heat exchanger (the holes 18) that is desired to achieve the desired cooling effect (Col. 7, ll. 39-49).
Porte teaches the invention as claimed – as discussed above - with the exception of a plurality of middle holes located between the first circumferential inner hole and the second circumferential inner hole.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the middle hole 18.3 located between the first circumferential inner hole 18.2 and the second circumferential inner hole 18.4 of Porte and make a plurality of middle holes located between the first circumferential inner hole and the second circumferential inner hole, as taught by Porte and discussed above, since it has been held that mere duplication of the essential working parts of a device, in this case the unevenly distanced middle holes, involves only a routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  See MPEP 2144.04 VI B.  Therefore, a plurality of middle holes located between the first circumferential inner hole and the second circumferential inner hole – is an obvious extension of the prior art teachings.
Porte does not teach first circumferential outer hole being located between 5 degrees and 30 degrees of an entire circumference of the inlet away from the second circumferential outer hole, each of the plurality of elongated exit holes having a rounded shape, and the first dimension of each of the plurality of elongated exit holes is at least three times the size of the circumferential dimension; and an inner distance between each of the plurality of middle holes is less than the outer distance.
Alstad teaches
an inlet for use with a nacelle having an axis, comprising: an outer barrel; and a lip skin defining a plurality of elongated exit holes including a first circumferential outer hole 192, a second circumferential outer hole 192, and a plurality of center holes 192 located between the first circumferential outer hole and the second circumferential outer hole. 
Alstad teaches the holes can be evenly spaced or unevenly spaced about the entire circumference of the inlet to control an amount of anti-icing fluid flow and control the distribution of the exhaust of the anti-icing fluid about the circumference of the inlet cowl section ([0033]).
Porte in view of Alstad teaches the invention as claimed, including the exit holes on the outer circumference of the nacelle blowing hot air to avoid icing – as discussed above - with the exception of the first circumferential outer hole being located between 5 degrees and 30 degrees of an entire circumference of the inlet away from the second circumferential outer hole. However, Porte in particular, teaches a cluster of closely spaced 5 holes along the external circumference of the nacelle, at the same location as currently disclosed and claimed. Porte does not teach the spacing between the holes, however the fact that they function in the same way as the currently claimed invention and are located in the same location – renders the claimed invention obvious, in view of several precedents, rendering the claimed invention an obvious extension of prior art teachings. In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) it has been held that “a change in form, proportions, or degree "will not sustain a patent". In this case the change in form is the change of Porte’s holes shapes, and the degree is the circumferential dispersion of the holes. Further, in In re Williams, 36 F.2d 436, 438 (CCPA 1929), the court held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions." In this case and as discussed above, the shape of the holes, and their circumferential dispersion are similar to those of Porte, and therefore the invention as claimed is an obvious extension of prior art teachings, see MPEP 2144.05 II A for the quoted cases. Therefore, the circumferential location of the first outer hole being located between 5 degrees and 30 degrees of an entire circumference of the inlet away from the second circumferential outer hole – is an obvious extension of the prior art teachings.  
Porte in view of Alstad does not teach each of the plurality of elongated exit holes having a rounded shape, and the first dimension of each of the plurality of elongated exit holes is at least three times the size of the circumferential dimension; and an inner distance between each of the plurality of middle holes is less than the outer distance
Yu teaches
each of the plurality of elongated holes 412 having a rounded shape 520,530, and the length of each of the plurality of elongated holes 520,530 is at least three times the size of the width ([0030]; Figs. 4-5.  Yu teaches length L of the holes 520,530 being between 0.4-1.0 inches and the width W being between 0.1-0.3 inches.  Yu also teaches that the elongated hole 412 can have a various shapes 520,530 and the purpose of using the elongated exit holes with the dimensions cited above, is to provide desirable acoustic properties, in other words to reduce or eliminate noise. Yu's elongated holes provide the same function and purpose, as is disclosed by the applicant in the original specification [0053].  Yu's teaching of the elongated exit holes with the dimensions is used for its function and not for its location in the prior art and therefore this ratio reads on the claim “at least three times”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the plurality of elongated exit holes 18, the first dimension (length), and the circumferential dimension (width) of Porte in view of Alstad with Yu’s plurality of elongated holes 412 having a rounded shape 520,530, and the length of each of the plurality of elongated holes 520,530 is at least three times the size of the width, for the same reason as discussed in rejection of claim 1 above.
Porte in view of Alstad and Yu teaches the invention as claimed – as discussed above - with the exception of an inner distance between each of the plurality of middle holes is less than the outer distance.  However, Porte in particular, teaches a cluster of closely spaced 5 holes along the external circumference of the nacelle, at the same location as currently disclosed and claimed. Porte does not teach the spacing between the holes, however the fact that they function in the same way as the currently claimed invention and are located in the same location – renders the claimed invention obvious, in view of several precedents, rendering the claimed invention an obvious extension of prior art teachings. In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) it has been held that “a change in form, proportions, or degree "will not sustain a patent". In this case the change in degree is the circumferential distance between Porte’s each of the plurality of middle holes. Further, in In re Williams, 36 F.2d 436, 438 (CCPA 1929), the court held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a  In this case and as discussed above, circumferential dispersion of the middle holes are similar to those of Porte, and therefore the invention as claimed is an obvious extension of prior art teachings, see MPEP 2144.05 II A for the quoted cases. Therefore, an inner distance between each of the plurality of middle holes is less than the outer distance – is an obvious extension of the prior art teachings.
Regarding Claim 19, Porte in view of Alstad and Yu teaches the invention as claimed and as discussed above for claim 18.  However, Porte in view of Alstad and Yu, as discussed so far, does not teach the first circumferential outer hole is located at least 15 degrees of the entire circumference of the inlet away from the second circumferential outer hole.
Alstad further teaches
an inlet for use with a nacelle having an axis, comprising: an outer barrel; and a lip skin defining a plurality of elongated exit holes including a first circumferential outer hole 192, a second circumferential outer hole 192, and a plurality of center holes 192 located between the first circumferential outer hole and the second circumferential outer hole. 
Alstad teaches the holes can be evenly spaced or unevenly spaced about the entire circumference of the inlet to control an amount of anti-icing fluid flow and control the distribution of the exhaust of the anti-icing fluid about the circumference of the inlet cowl section ([0033]).
Porte in view of Alstad and Yu teaches the invention as claimed, including the exit holes on the outer circumference of the nacelle blowing hot air to avoid icing – as discussed above - with the exception of the first circumferential outer hole being located at least 15 degrees of an entire circumference of the inlet away from the second circumferential outer hole. However, for the same reasons as discussed above in the rejection of claim 1, this dispersion is an obvious extension of prior art teachings, see loc. cit.    

Response to Argument
Applicant's arguments, filed on 03/18/2021, with respect to 35 U.S.C. 103 rejections of claims 1-3, 7-14, and 16-19 have been considered but they are not persuasive, and are still unpatentable over the previously applied prior art.  To the extent possible, Applicant’s arguments have been addressed in the body of the rejections at the appropriate locations, and a summary is provided below.
Regarding the 35 U.S.C. 103 rejections of claim 9:
Applicant argues (pp. 1-2 of Remarks) that prior art of Porte in view of Alstad and Yu does not teach the claim recitation “an inner distance between each of the plurality of middle holes is less than the outer distance”.  Applicant further argues that the spacing of the middle holes provides an advantage of (1) noise reduction and (2) improved mixing and that “Alstad discloses that holes can be evenly or unevenly spaced about the entire circumference of the inlet. However, this is not the same as the specific spacing of the exit holes recited in claim 1. The results from the combination of spacing between the exit holes of claim 1 are unexpected. Therefore, one skilled in the art would not understand to space the exit holes.” 
However, applicant discloses in the original specification, in [0047], that in other embodiments, the outer distance 322, the middle distance 326, and the inner distance 324 may be the same.  In other words, the inner distance 324 between the plurality of middle holes 318 is not critical and does not provide an advantage, is used for a particular purpose, or solves a stated problem.  Therefore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the inner distance between each of the plurality of middle holes 18.3 of Porte in view of Alstad and Yu be less than the outer distance. Furthermore, one of ordinary skill in the art, would have expected the plurality of middle holes 18.3 of Porte in view of Alstad and Yu which have the inner distance between them that is the same as the outer distance, and applicant's invention, to perform equally well with either an inner distance between each of the plurality of middle holes that is the same as the outer distance, as taught by Porte in view of Alstad and Yu, or the claimed an inner distance between each of the plurality of middle holes is less than the outer distance, because both plurality of middle holes would perform the same function of removing exhaust air of the anti-icing fluid about the circumference of the lip skin.  Therefore, it would have been prima facie obvious to modify Porte in view of Alstad and Yu to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Porte in view of Alstad and Yu.  In re Dailey, 357 F.2d 669, 149 USPQ 47. MPEP 2144.04 IV (B).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408)918-7635.  The examiner can normally be reached on Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 







/JACEK LISOWSKI/Examiner, Art Unit 3741  


/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741